Order entered September 19, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00957-CR

                              EX PARTE LOWELL RHODES

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. WX17-90033

                                          ORDER
      The record has been filed in this appeal.

      We ORDER appellant to file his brief by October 10, 2017. We ORDER the State

to file its brief by October 31, 2017. If either part y fails to file a brief by the due

date, the appeal will be submitted without that party’s brief.

      This appeal will be submitted without argument on December 1, 2017 to a

panel consisting of Justices Lang, Brown, and Whitehill.


                                                     /s/   LANA MYERS
                                                           JUSTICE